Citation Nr: 0117767	
Decision Date: 07/05/01    Archive Date: 07/05/01	

DOCKET NO.  00-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
anxiety reaction for the appeal period prior to May 3, 
1999.

2. Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction for the period commencing May 3, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1999 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  He filed a notice of disagreement in June 
1999.

The Board notes that: the veteran filed a claim in writing 
for an increased evaluation for anxiety reaction on March 29, 
1999; and during the pendency of his current appeal, a rating 
decision in September 1999 granted an increased evaluation of 
30 percent for anxiety reaction, effective May 3, 1999.  
Therefore, the Board finds that the issues on appeal are as 
stated on the first page of this decision.  


FINDINGS OF FACT

Anxiety reaction is primarily manifested by depression, 
tension, restlessness, and irritability; the disability is 
productive of only intermittent inability to perform 
occupational tasks during the appeal period both before and 
after May 3, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for anxiety 
reaction for the appeal period prior to May 3, 1999, are met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9400 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety reaction for the period commencing May 3, 1999, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a mental status 
examination, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examination was adequate 
for rating purposes.  VA outpatient treatment records were 
also obtained.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim, and the Board will proceed 
to consider the claim on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
on the criteria for specific ratings.  

38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to 
generalized anxiety disorder, and a general formula for 
rating mental disorders provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
inability to perform an occupational task only during periods 
of significant stress or for symptoms controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and surgical impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced liability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

A rating decision in December 1970 granted service connection 
for anxiety reaction and assigned a 30 percent disability 
evaluation.  Evidence at that time included the report of a 
VA psychiatric examination in September 1970, at which free-
floating anxiety was noted; the diagnosis was anxiety 
reaction; and the examiner found the veteran's disability to 
be moderate.  

At a VA psychiatric examination in May 1976, the diagnostic 
impression was anxiety reaction, and the veteran's disability 
was found to be mild.  A rating decision in July 1976 reduced 
the evaluation for anxiety reaction from 30 percent to 
10 percent.  

At a VA examination in December 1994, free-floating anxiety 
predominated.  The diagnosis was generalized anxiety 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 85.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994).  A GAF score of 85 denotes absent or minimal 
symptoms, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than every day 
problems or concerns (e.g., an occasional argument with 
family members.)  

At the VA outpatient mental health clinic in December 1998, 
it was noted that the veteran had sleepiness secondary to 
taking Zoloft.  Reports from July and August 1998 also note 
psychiatric findings.  

On March 29, 1999, at the VA mental health clinic, the 
veteran reported feeling anxious, restless and irritable.  
His affect was anxious.  He had poor tolerance for people.  
Buspar was prescribed, and the treating physician noted that 
the veteran needed time off from work to decrease anxiety and 
start his new medication.  

The same day as his mental health clinic appointment in March 
1999, the veteran filed a written claim for an increase in 
his rating for anxiety reaction.  

At a VA examination on April 20, 1999, it was noted that the 
veteran had worked at Sears as a salesman for 25 years; he 
was married; he was on sick leave from his job.  The veteran 
claimed that his condition had worsened.  He stated that his 
fellow workers called him 'crazy.'  He indicated that he was 
an aggressive driver and carried a gun.  He said that family 
members avoided him due to his behavior and remarks.  He 
complained of multiple medical problems.  He related feeling 
hatred for people.  On mental status examination, his mood 
was anxious and depressed; his affect was constricted; 
attention and concentration were good; speech was clear and 
coherent; memory was fair; insight and judgment were fair.  
He exhibited good impulse control.  A CT scan of the 
veteran's head was normal.  The diagnoses were, on Axis I, 
generalized anxiety disorder, and, on Axis II, obsessive-
compulsive personality disorder traits.  The GAF score was 
65, which denotes some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV, 32.  

On April 22, 1999, at a VA medical facility, the veteran 
presented with complaints of depression, tension, and 
deepening problems, which he did not explain.  His mood and 
affect were dysphoric.  He was afraid that he was going to 
have a heart attack.  He was not suicidal or homicidal.  The 
assessment was depression, not otherwise specified.  He was 
advised to discontinue Buspar and to continue taking Prozac.  

On April 27, 1999, the veteran stated that he had 
discontinued taking Buspar and Prozac.  He said that he was 
still restless, tense, anxious and easily irritable and that 
he had poor tolerance for his relatives.  His mood was 
neutral and his affect was anxious.  The diagnostic 
impression was depression, not otherwise specified.  Valium 
was prescribed.  

In May 1999, at the mental health clinic, the veteran 
reported having improved sleep.  He was still irritable and 
anxious during the day.  He also had vague health concerns.  
In July 1999, his mood was neutral and his affect was 
anxious.  He talked with some speech pressure about work 
stress (indicating that he had returned to work at Sears).  

A rating decision in September 1999 increased the rating for 
anxiety reaction from 10 percent to 30 percent, effective May 
3, 1999.  The rating decision did not explain why the 
increased rating was not made earlier.  On March 29, 1999, a 
treating psychiatrist at the VA mental health clinic found 
that the veteran should take time off from work due to 
increased symptomatology and a need to change medications.  
The Board finds that entitlement to a rating of 30 percent 
was shown prior to May 3, 1999.  

However, upon careful consideration of the evidence of 
record, the Board notes that, except, perhaps, for some 
difficulty in maintaining personal relationships, the veteran 
has none of the symptoms indicative of impairment at the 
50 percent level.  Although he was off from his job briefly 
in 1999 when his medication was being changed, there is no 
evidence that his psychiatric disability has reduced his 
reliability or productivity on the job in any significant 
way.  The currently assigned 30 percent rating encompasses 
intermittent periods of inability to perform occupational 
tasks and, also, encompasses the veteran's symptoms of 
depressed mood and anxiety.  The Board, therefore, finds that 
the disability picture presented does not more nearly 
approximate the criteria for a rating of 50 percent, and 
entitlement to that benefit is not established for any period 
pertinent to this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

The potential application of various other provisions of 
Title 38 of the Code of Federal Regulations (2000) has been 
considered, whether or not they raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that, in the veteran's case, the 
disability picture presented by his anxiety reaction is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for anxiety 
reaction, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000).  




ORDER

An evaluation of 30 percent for anxiety reaction for the 
appeal period prior to May 3, 1999, is granted, subject to 
governing regulations concerning the payment of monetary 
awards.

An evaluation in excess of 30 percent for anxiety reaction is 
denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

